DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed June 8, 2021, have been fully considered. New rejections in light of the amended claims are set forth below. The arguments regarding the previous art rejection are moot in light of the new grounds of rejection set forth below. The following rejections and/or objections constitute the complete set presently being applied to the instant application. 

Claim Objections

Claim 17 is objected to because of the following informalities:  “neodimium” is misspelled in line 6 and should be spelled “neodymium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112 – New Matter

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Several claim limitations from amended claim 17 are not adequately disclosed in the specification as originally filed. 
The amended claim is drawn to a method of altering gene expression, which encompasses either increasing or decreasing gene expression. While there were many mentions in the specification of methods of reducing gene expression, there was no disclosure of increasing gene expression and therefore “altering” gene expression is new matter.
The examples in the specification indicate that the incubation was carried out at 30°C for a time period of 8 hours but no other more general disclosures of incubation in an incubator were located by the Examiner. The incubation step of the instant claims 
No comparison with the expression of gene not comprised in the particles (free gene) with gene expression of the gene in the claimed construct was located in the specification as filed. Reduced expression from the DNA on/in the construct when subjected to a magnetic field but it appears such a determination was made with the construct not under the influence of the magnetic field. That is not the basis of the comparison currently claimed. 
For these reasons above, claim 17 contains new matter.
If Applicant is in disagreement with the Examiner regarding support for the amended claim, Applicant is respectfully requested to point to page and line number wherein support may be found for the instant invention.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (PLoS ONE, 2012) in view of Sun et al. (Biomaterials, 2012) in view of Malvindi et al. (PLoS One, 2014) and Wang et al. (Nano Res, 2008).
Lee et al. discloses cell free protein synthesis systems that comprise magnetic bead-immobilized plasmids that allow for reversible and programmable synthesis (e.g., title and p 1, col 2, ¶ 2). Repeated addition and removal of the microbead conjugated plasmid DNA led to step-wise, repetitive, on/off control of gene expression with greater flexibility and controllability to processes employed for multiple protein expression (p 1, col 2, ¶ 2). Plasmid DNA was tethered to the surface of streptavidin-coated magnetic microbeads utilizing a psoralen-biotin linker (p 2, col 1, ¶ 2). Two different cell free synthesis systems employing different ATP regeneration methods were used (¶ bridging p 6 and 7), reading on the DNA expression kit of the instant claims. The reaction 
The use of silicon-coated polymer-iron oxide magnetic nanoparticles is not disclosed.
Sun et al. discloses superparamagnetic Fe3O4/poly-(lactic-co-glycolic acid) (PLGA) microcapsules a dual-mode biological imaging contrast agent for efficient ultrasound and magnetic resonance imaging and a synergistic agent for HIFU (high intensity focused ultrasound) by in situ introduction of Fe3O4 nanoparticles within PLGA microcapsule prepared by a double emulsion evaporation process (p 5863, col 1, ¶ 2).  
Malvindi et al. discloses that while iron oxide nanoparticles (IONPs) have shown great potential in various biomedical applications for both diagnosis and therapy, 
Wang et al. reviews the development and application of silica nanoparticles (whole document, e.g., title). Amongst the possible uses of silica NPs are for gene/drug delivery (section 3.6, p 109) and also multi-functional silica NPs (section 3.7, p 110). Fluorescent silica NPs can act as nonviral vectors for gene delivery and biophotonic methods may be used to optically monitor intracellular trafficking and gene transfection (p 109, col 1, ¶ 2). Amino-group functionalized NPs can be used to deliver DNA to the nucleus and does not cause tissue damage or immunological side effects (p 109, col 1, ¶ 2). Magnetic silica NPs have also been effectively demonstrated in animal models such that once the magnetic NPs have been taken up by the tumor, application of an alternating magnetic field couples to the particles and produces efficient local heating (p 109, col 2, ¶ 3). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use different magnetic nanostructures for cell free protein expression in a method of Lee et al.  The person of ordinary skill in the 3O4 nanoparticles would be on the surface of the PLGA-iron oxide particles so encapsulation of the composition with a silica shell would be reasonably expected to also increase the biocompatibility and decrease the toxicity of that Fe3O4/PLGA nanostructure as well. Particularly if the in vitro tests of gene expression are proof of concept experiments prior to in vivo work, the use of multifunctional particles would be beneficial even if MRI imaging, for example, need not be carried out in vitro. Instead of removal of the beads to stop transcription and/or addition to a different mixture for sequential protein expression, leaving the beads in the same container while moving the supernatant containing the expressed proteins could also be envisaged. But when validating such a methodology, the amount of transcription that occurs while the beads were in the collected state should be ascertained to determine the timing of the steps, which requires comparison determination of the gene expression in the present of the neodymium magnet to collect the nanoparticles. Various controls, both positive and negative, should be present in such validation experiments including the use of the gene not in the nanoparticle construct. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618